Case 1:20-cv-23821-DPG Document 4 Entered on FLSD Docket 09/30/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 20-cv-23821-GAYLES

 MATTIE LOMAX,

                 Plaintiff,
 v.

 CAPITAL RENTAL AGENCY,

             Defendant,
 ______________________________/

                                    ORDER DISMISSING CASE

         THIS CAUSE comes before the Court on a sua sponte review of the record. Plaintiff,

 Mattie Lomax, appearing pro se, filed this action on September 15, 2020. [ECF No. 1]. Plaintiff

 also filed a Motion for Leave to Proceed In Forma Pauperis the same day [ECF No. 3]. Because

 Plaintiff has moved to proceed in forma pauperis, the screening provisions of the Prison Litiga-

 tion Reform Act, 28 U.S.C. § 1915(e), are applicable. Pursuant to that statute, the court is permitted

 to dismiss a suit “any time [] the court determines that . . . (B) the action or appeal (i) is frivolous

 or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary

 relief against a defendant who is immune from such relief.” Id. § 1915(e)(2).

         The standards governing dismissals for failure to state a claim under § 1915(e)(2)(B)(ii)

 are the same as those governing dismissals under Federal Rule of Civil Procedure 12(b)(6). Alba

 v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). To state a claim for relief, a pleading must

 contain “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

 and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand

 for the relief sought.” Fed. R. Civ. P. 8. To survive a motion to dismiss, a claim “must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
Case 1:20-cv-23821-DPG Document 4 Entered on FLSD Docket 09/30/2020 Page 2 of 3



 570 (2007)). “[T]he pleadings are construed broadly,” Levine v. World Fin. Network Nat’l Bank,

 437 F.3d 1118, 1120 (11th Cir. 2006), and the allegations in the complaint are viewed in the light

 most favorable to the plaintiff, Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir.

 1998). At bottom, the question is not whether the claimant “will ultimately prevail . . . but whether

 his complaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S.

 521, 530 (2011).

         Independent of its duty under Section 1915(e) to evaluate the claim of a party proceeding

 in forma pauperis, the Court is obligated to consider sua sponte whether a claim falls within its

 subject matter jurisdiction and dismiss the claim if it finds subject matter jurisdiction to be lack-

 ing. 1 Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012); see also Dutta-Roy v. Fain, No. 14-0280,

 2014 WL 1795205, at *2 (N.D. Ga. May 5, 2014); accord Fed. R. Civ. P. 12(h)(3).

         In her initial pleading with the Court, Plaintiff filed a Notice of Appeal and Statement

 Election Form—a form used for bankruptcy appeals. [ECF No. 1]. Though not entirely clear,

 it appears that Plaintiff is attempting to appeal a decision from a case pending over seventeen

 years ago in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida (the “State

 Court”), Case No. 2003-024201-CA-01. 2 Id. The State Court dismissed Plaintiff’s case on

 July 24, 2006. Id.

         Plaintiff fails to satisfy the pleading requirements of the Federal Rules of Civil Proce-

 dure. Indeed, Plaintiff filed a form that is meant for bankruptcy appeals and then attached

 pleadings from her State Court action (and related removal to and remand from federal court).

 She made no demand for relief and pled no causes of action. As a result, this action must be

 dismissed without prejudice for failure to state a claim. In addition, based on the limited


 1 Notably, if the Court lacks subject matter jurisdiction over a case, the complaint is also frivolous under Section
    1915(e). See Davis v. Ryan Oaks Apt., 357 F. App’x 237, 238-39 (11th Cir. 2009) (per curiam).
 2 Plaintiff attempted to remove that action in 2009, but on May 20, 2009, the Court remanded the action. See Case
 No. 09-21347-UNGARO. The Eleventh Circuit affirmed.
                                                          2
Case 1:20-cv-23821-DPG Document 4 Entered on FLSD Docket 09/30/2020 Page 3 of 3



 allegations in the Complaint, the Court is unable to ascertain whether it has subject matter

 jurisdiction over this action. Based thereon, it is

        ORDERED AND ADJUDGED that this action is DISMISSED without prejudice and

 CLOSED for administrative purposes. All pending motions are DENIED as MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of September, 2020.




                                                       ________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
